Citation Nr: 0336654	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  94-25 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for schizoaffective 
disorder, currently evaluated as 50 percent disabling, to 
include consideration of 38 C.F.R. § 4.16 (c).

2.  Whether the appellant is competent to receive direct 
payment of Department of Veterans Affairs (VA) disability 
compensation benefits.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

M. T.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to February 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico (RO), which denied the 
benefits sought on appeal.   

The Board notes that a September 2002 rating decision denied 
a claim of entitlement to a total disability rating based on 
unemployability due to service-connected disabilities (TDIU).  
The Board notes that although that issue is addressed in a 
September 2002 supplemental statement of the case and listed 
on a November 2002 certification of appeal form, review of 
the claims file shows that the veteran has not initiated an 
appeal as to that issue.  See 38 C.F.R. § 20.200.  Therefore, 
that issue is not before the Board at this time.


FINDINGS OF FACT

1.  The veteran's only compensable service-connected 
disability, schizoaffective disorder, is shown to be 
productive of severe impairment of social and industrial 
adaptability.

2.  The veteran has not worked for many years, has 
occupational experience as a waiter and hotel clerk, and has 
a twelfth grade education.

3.  His schizoaffective disorder prevents him from obtaining 
and maintaining substantially gainful employment consisted 
with his education and occupational experience.

4.  In May 1992 the veteran filed a statement in which he 
requested a fiduciary.

5.  In a September 2002 rating decision, the RO proposed to 
make a determination of incompetency for VA purposes.


CONCLUSION OF LAW

1.  The schedular criteria for a 70 percent evaluation for 
schizoaffective disorder have been met.  38 U.S.C.A. §§ 1155 
(West 2002); 38 C.F.R. Part 4, Diagnostic Code 9205 (in 
effect prior to November 7, 1996).

2.  The criteria for entitlement to a 100 percent schedular 
evaluation based on individual unemployability due to 
schizoaffective disorder pursuant to 38 C.F.R. § 4.16(c), 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4, 4.16(c), Diagnostic Code 9205 (in effect prior to 
November 7, 1996).

3.  The is no allegation of error of fact or law in the 
September 2002 proposal of incompentency by the RO.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.202 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The final rule implementing the 
VCAA was published on August 29,2001.66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  

The RO notified the veteran of the VCAA and what evidence the 
VA would obtain in a September 2002 supplemental statement of 
the case.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The RO has obtained pertinent records and provided the 
veteran relevant examinations. In a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  The United States Court of Appeals for the Federal 
Circuit (Court) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  Under that decision no less than a one-
year notice for response is required.  As the RO notified the 
veteran of VCAA in September 2002, more than one year ago the 
Board finds that the requirements of the VCAA have been met 
and this decision is not prejudicial to the veteran.  
Bernard.

I  Increased Rating
The record shows that in a rating action dated in April 1970, 
the RO granted service connection for schizophrenic reaction, 
paranoid, severe, and the RO assigned a schedular 100 percent 
evaluation for that disability based on the rating criteria 
in effect at that time.  That rating decision was based on a 
determination that the record showed that the veteran had the 
above diagnosis, and that the psychosis was incurred in 
service.  In a November 1974 rating decision, the rating was 
reduced to 70 percent on the basis of improvement shown in a 
recent examination and that the disability was moderately 
severe.  In a December 1975 rating decision, the rating was 
increased to 100 percent, on the basis that psychiatric 
examination showed the condition had worsened and the veteran 
was presently considered unable to handle his benefits.  The 
rating decision noted that the veteran had remained 
unemployed since discharge from service.  In a June 1979 
rating decision, the rating was reduced to 70 percent, based 
on examination findings determined to show improvement.  In a 
May 1984 rating decision, the rating for the veteran's 
psychiatric disorder was reduced to 50 percent, on the basis 
of a determination that recent medical evidence showed a 
sustained improvement.  That rating has remained in effect 
through the present claim on appeal.  The veteran reopened 
his claim for an increased rating in May 1992.  

The veteran was hospitalized by VA from February to April 
1993 for observation and evaluation, and to prevent harm to 
self or others.  At that time he exhibited crying spells, 
poor hygiene, inappropriate anger and persecutory ideation 
bordering on delusions.  He was treated with medication.  
Prior to discharge he was considered able to continue 
treatment on ambulatory basis but unable to handle funds or 
engage in any gainful work or occupation as he was totally 
and permanently disabled in the areas of social, occupational 
and familiar functioning.  The diagnosis was schizo-affective 
disorder.  A current global assessment of functioning (GAF) 
score of 40 was assigned, with a past year GAF of 60.

During a June 1994 hearing at the RO, M.T. testified.  She 
indicated that she lived with the veteran and they had two 
children.  They were not married.  She stated that he saw his 
fee basis psychiatrist once a month and if he became 
aggressive twice a month.  She indicated that he received 
medication and therapy.  His treating psychiatrist indicated 
that he was unable to handle his money.  She reported that he 
was always, irritable, nervous, and fighting with his 
neighbors.  He was distant with the children and withdrawn.  
He slept very badly and had nightmares.  She indicated that 
the veteran had been receiving disability benefits from the 
Social security Administration for 23 years.

During a private psychiatric evaluation in July 1994 by his 
fee basis psychiatrist, the examiner diagnosed under Axis I 
of (1) paranoid schizophrenia-chronic, and (2) schizo-
affective disorder.  A current GAF score of 40 was assigned, 
with a past year GAF of 55.  The examiner commented that the 
veteran needed to continue psychiatric treatment regularly, 
and that the veteran's social and industrial adaptabilities 
were poor.  He also opined that the veteran was not capable 
of managing his funds, that the veteran was chronically ill 
and his psychiatric illness had maturated toward chronicity, 
and that the veteran was totally psychiatrically disabled and 
could not engage in gainful work activities whatsoever.

An August 1994 VA social and industrial field survey report 
noted that the veteran completed the 12th grade before 
service.  After service he did not resume his education and 
had remained unemployed since.

During a September 1994 VA psychiatric examination the 
veteran complained of hating everyone, and he felt like 
killing all the time.  On examination, the examiner found 
that the veteran was not actively hallucinating, and was not 
considered suicidal or homicidal.  The veteran's affect was 
rather inadequate and his mood was tense.  He was oriented as 
to person, place, and time.  The veteran's memory was more 
preserved than the veteran was willing to accept.  His 
intellectual functioning and judgment were average and his 
insight was very poor.  The examiner opined that the veteran 
was fully competent to handle VA funds.  The Axis I diagnosis 
was schizoaffective disorder.  The veteran's level of 
functioning was fair to poor.

Received in August 2001 was an application for a total rating 
for compensation purposes based on individual 
unemployability.  At that time the veteran indicated that he 
last worked as a waiter in April 1967 and had 12 years of 
education.  

Received in September 2001 were records from the Social 
Security Administration (SSA).  These records include a March 
1973 determination that his disability benefits were 
continued due to schizophrenia.  

VA treatment medical records show that the veteran was 
admitted in February 2002 after presenting with sudden onset 
of right side hemiplegia and slurred speech.  Diagnoses at 
that time included (1) left MCA ischemic CVA with hemorrhagic 
conversion, (2) right hemiplegia, (3) dysphagia, (4) NPC 
(schizophrenia), and (5) history of smoking.

In a VA Form 21-527, filed in April 2002, the veteran 
indicated that he had completed four years of high school.  
He indicated that he last worked in 1980 as a hotel clerk.

The report of an August 2002 VA psychiatric examination shows 
that the veteran had a past history of three psychiatric 
hospitalizations in 1983 and 1989 for schizophrenia, and the 
last hospitalization in 1993 for observation and evaluation. 
He also received ambulatory treatment until 1994 when he 
started treatment at the Ponce, VA Clinic.  The veteran was 
hospitalized in February 2002 with a diagnosis of left middle 
cerebral artery cerebrovascular accident with right side 
hemiplegia, slurred speech and expressive aphasia.  

During the August 2002 VA examination the veteran was unable 
to express his subjective complaints due to severe expressive 
aphasia.  His mother reported that he had been feeling sad, 
depressed, with irritability, with insomnia, with loss of 
interest for daily living activities, with loss of energy, 
with inability to concentrate, with anxiety, with 
restlessness and increased tension.  She reported that he was 
usually isolated with poor interpersonal social 
relationships.

On examination, the veteran was appropriately dressed with 
adequate hygiene and was cooperative.  He was not spontaneous 
and did not establish adequate eye contact with the examiner.  
He was not fully aware of the interview situation.  He had 
weakness of the right side of the body with right arm 
hemiplegia and weakness of the right leg and difficulty in 
walking with a hemiplegic gait.  There was no evidence of 
psychomotor retardation or agitation.  Because of his 
inability to communicate adequately due to his severe 
expressive aphasia, the examiner was not able to evaluate 
thought process or thought content.  There was no evidence of 
hallucinations.  The veteran's mood was depressed and anxious 
and his affect was constricted.  His memory was impaired for 
all events.  His abstraction capacity was impaired, and his 
judgment and insight were extremely limited.  Regarding the 
issue of competency, the examiner opined that the veteran was 
not able to manage his own funds.  

The examination report concluded with Axis I diagnoses of (1) 
schizophrenia, schizoaffective type, and (2) vascular 
dementia.  A GAF score of 30 was assigned.  The examiner 
commented that the veteran had serious impairment in 
communication or judgment and in his inability to function in 
almost all areas, which meets DSM-IV definition of a GAF of 
30.  The examiner provided the following opinions.  First, 
that the veteran was not able to manage his own funds.  
Second, that the veteran had definite severe impairment of 
social and industrial capability due to his severe cognitive 
impairments manifested by severe aphasia, disorientation, 
impaired memory, impaired abstraction capacity, poor judgment 
and poor insight.  And third, that it was not possible to 
establish the degree of impairment produced by the 
schizoaffective disorder alone, due to the fact that the 
veteran's condition had markedly deteriorated after the 
development of the cerebrovascular accident with superimposed 
vascular dementia.

An October 2002 VA psychiatry note shows that the veteran was 
with right hemiparesis and object anomia.  He was cooperative 
and spontaneous within limitations and disoriented as to 
place and time but oriented as to person.  He had an anxious-
depressed mood and affect with no psychomotor retardation or 
agitation.  There was no evidence of active hallucinations, 
delusions or harm ideas to self or others.  Cognitive 
functions were markedly impaired.  A GAF score of 30 was 
assigned. 

Analysis

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind. Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant in an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2003).

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here with the left and right foot claim, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Effective November 7, 1996, VA amended several sections of 
the Rating Schedule in order to update the portion pertaining 
to mental disorders, to ensure that current medical 
terminology and unambiguous criteria are used. 38 C.F.R. §§ 
4.125 to 4.130.  The changes included redesignation of § 
4.132 as § 4.130 and the revision of the newly redesignated § 
4.130.  Also effective November 7, 1996, the general rating 
formula for mental disorders was replaced with different 
criteria.  And, in some instances the nomenclature employed 
in the diagnosis of mental disorders was changed to conform 
with the Diagnostic and Statistical Manual for Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV), replacing DSM-III-R.

Where the law or regulation changes after a claim has been 
filed or reopened, but before the appeal process has been 
concluded, the version most favorable to the veteran will 
apply, absent Congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  The Board 
must consider both the old and new criteria in evaluating the 
veteran's service-connected depressive disorder. However, as 
the revised regulations in this case do not allow for their 
retroactive application prior to November 7, 1996, the Board 
cannot apply the new provisions prior to that date.  In other 
words, the Board must review the evidence dated prior to 
November 7, 1996, only in light of the old regulations, but 
must review the evidence submitted after November 7, 1996, 
under both the old and newly revised regulations, using 
whichever version is more favorable to the veteran.

The veteran's schizoaffective disorder is evaluated under 
Diagnostic Code 9205, which provides for the evaluation of 
schizophrenia, residual type, other and unspecified types.  

Under the criteria of in effect through November 6, 1996, a 
50 percent evaluation is warranted when there is considerable 
impairment of social and industrial impairment.  A 70 percent 
evaluation is warranted where there is symptomatology which 
is less than that required for a 100 percent evaluation, and 
produces severe impairment of social and industrial 
adaptability.  A 100 percent schedular evaluation is 
warranted where there is active psychotic manifestations of 
such extent, severity, depth, persistence, or bizarreness as 
to produce complete social and industrial inadaptability.

Under the revised rating criteria under Diagnostic Code 9205, 
effective from November 7, 1996, a 50 percent disability 
rating is warranted for evidence of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 38 C.F.R. § 
4.130, Diagnostic Code 9205 (2003).

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  The Board notes that an examiner's 
classification of the level of psychiatric impairment, by 
words or by a GAF score, is to be considered but is not 
determinative of the percentage rating to be assigned. 
VAOPGCPREC 10-95.

A GAF score from 21 to 30 is indicative of behavior which is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas.  A GAF from 31 to 40 is 
defined as exhibiting some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or any major impairment in several areas, such 
as work or school, family relations, judgment, thinking or 
mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  A 
GAF from 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, and frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score from 51 to 60 represents 
moderate symptoms, with moderate difficulty in social and 
occupational functioning.

To summarize, the lay statements and testimony describing the 
symptoms of his psychiatric disability are considered to be 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  However, these statements must be considered in 
conjunction with the objective medical evidence of record and 
the pertinent rating criteria.

In this regard, the record shows that in February 2002 the 
veteran experienced a left middle cerebral artery 
cerebrovascular accident with right side hemiplegia, slurred 
speech and expressive aphasia.  

However, a review of the evidence prior to February 2002 
reflects that the veteran was significantly disabled due to 
his psychiatric illness.  He apparently had been receiving 
disability benefits from the SSA due to his psychiatric 
illness for many years.  When examined by the VA in September 
1994 the examiner found no hallucinating, suicidal or 
homicidal ideation and no impairment in orientation.  
However, his affect was rather inadequate and his mood was 
tense and his insight poor.  The examiner also classified his 
level of functioning from fair to poor.  Additionally, his 
fee basis treating psychiatrist in June 1994 assigned a 
current GAF score of 40 which indicates major impairment in 
several areas, such as work, family relations, judgment, 
thinking or mood, unable to work.  Also the psychiatrist 
stated that the veteran's social and industrial 
adaptabilities were poor.  

The Board notes that during the August 2002 VA examination, 
the examiner assigned the veteran a GAF of 30, indicative of 
an inability to function in almost all areas.  However, that 
examiner opined that it was not possible to establish the 
degree of impairment produced by the schizoaffective disorder 
alone, since his condition had markedly deteriorated after 
the cerebrovascular accident with superimposed vascular 
dementia.  In such cases, the Court has held that when it is 
not possible to separate the effects of a service-connected 
condition from a nonservice-connected condition, 38 C.F.R. § 
3.102 requires that reasonable doubt on any issue be resolved 
in the veteran's favor, and that such signs and symptoms be 
attributed to the service-connected condition.  Mittleider v. 
West, 11 Vet. App. 181 (1998).

After reviewing the entire record the Board finds that the 
schizoaffective disorder results in severe impairment of 
social and industrial adaptability.  Accordingly, a 70 
percent rating is warranted in accordance with the old rating 
criteria in effective prior to November 7, 1996.

However, this same evidence does not provide a basis that 
demonstrates the schizoaffective disorder warrants a 100 
percent rating under either the old or revised rating 
criteria.  The findings do not approximate the criteria of 
total social and industrial inadaptability as would be 
required to assign a 100 percent evaluation. Significantly, 
according to the report of a VA psychiatric examination 
performed in August 2002, there was no evidence of 
hallucinations.  The examiner made no finding that was 
probative of any active psychotic manifestations, or 
bizarreness as to produce complete social and industrial 
inadaptability.

Also the findings attributable to the schizoaffective 
disorder do not result in gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  In this regard, the Board notes that the veteran's 
inability to communicate adequately has been specifically 
attributed to his expressive aphasia due to his 
cerebrovascular accident. As such, the Board finds that the 
criteria for a 100 percent schedular evaluation is not 
satisfied under the old or revised rating criteria.

Schizoaffective disorder is the veteran's only service-
connected disability.  In view of the previously discussed 
grant of 70 percent, the provisions of 38 C.F.R. § 4.16(c) 
must now be considered.  In such cases where the only 
compensable service-connected disability is a mental disorder 
assigned a 70 percent evaluation, and such mental disorder 
precludes the veteran from securing or following a 
substantially gainful occupation, the mental disorder shall 
be assigned a 100 percent schedular evaluation under the 
appropriate diagnostic code.  38 C.F.R. § 4.16(c) (1996).

As previously indicated, the veteran has been receiving SSA 
benefits due to his psychiatric illness.  He has indicated 
that he has not been gainfully employed for many years and 
has 12 yeas of education.  His treating psychiatrist in 1994 
opined that the veteran could not engage in gainful work 
activities whatsoever.  Also in the report of a VA 
psychiatric examination dated in August 2002, the examiner 
concluded that the veteran had an inability to function in 
almost all areas, meeting the criteria for a GAF score of 30.  
This conclusion considered both service connected ad non-
service connected pathology.  In view of the severity of his 
psychiatric disorder, and the veterans work history and 
education, the Board concludes that the evidence is equipoise 
as to whether the service connected schizoaffective disorder 
prevents him from obtaining and maintaining substantially 
gainful employment.  As such, the benefit of the doubts is in 
the veteran's favor.  38 C.F.R. § 3.102 (2003).  Accordingly, 
a 100 percent schedular rating is warranted pursuant to 38 
C.F.R. § 4.16(c), which was in effect prior to November 7, 
1996.

III.  Competency

In May 1992 the veteran filed a statement in which he 
requested that his "wife" be his fiduciary.  Subsequently 
in a February 1994 rating decision, the RO determined that 
the veteran was competent to handle funds for VA purposes.  
The veteran perfected an appeal as to that determination.

Mental incompetency is defined by regulation as pertaining to 
a person "who because of injury or disease lacks the mental 
capacity to contract or to manage his or her own affaires, 
including disbursement of funds without limitation." 38 
C.F.R. § 3.353(a) (2003).  Rating agencies are authorized to 
make official determinations of incompetency and competency 
for the purpose of existing laws, regulations, and VA 
instructions.  38 C.F.R. § 3.353(b).  In addition, 38 C.F.R. 
§ 3.353(e) provides: "Whenever it is proposed to make an 
incompetency determination, the beneficiary will be notified 
of the proposed action and of the right to a hearing as 
provided in [38 C.F.R.] § 3.103.  Such notice is not 
necessary if the beneficiary has been declared incompetent by 
a court of competent jurisdiction or if a guardian has been 
appointed for the beneficiary based upon a court finding of 
incompetency.  If a hearing is requested it must be held 
prior to a rating decision of incompetency.  Failure or 
refusal of the beneficiary after proper notice to request or 
cooperate in such a hearing will not preclude a rating 
decision based on the evidence of record."  

In a September 2002 rating decision, the RO determined that 
there was a definitive finding of incompetency by a physician 
who determined that the veteran was not shown to be able to 
manage personal affairs to include disbursement of funds.  On 
this basis, the RO proposed to make a determination of 
incompetency for VA purposes.

In November 2002, the RO notified the veteran of the proposed 
action to make a determination of incompetency for VA 
purposes and notified him that this meant a fiduciary may be 
appointed to help him manage his VA benefits.  The notice 
letter notified the veteran that payment of any money due him 
would be made directly to his fiduciary.  He was also 
notified of the right to a hearing on the matter.  He was 
notified that unless the RO heard from him within 60 days, 
that the RO would assume he had no additional evidence and 
did not want a hearing and the RO would make a decision using 
the evidence the RO already had.  Review of the claims file 
shows that the veteran did not request a hearing, nor did he 
file a notice of disagreement with the September 2002 rating 
decision.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  38 C.F.R. § 20.202.  The 
requested benefit on appeal was granted by the RO in a 
September 2002 rating decision.  Hence, there remains no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.


ORDER

A 70 percent evaluation for schizoaffective disorder, and a 
100 percent schedular rating based on individual 
unemployability due to the service-connected schizoaffective 
disorder pursuant to 38 C.F.R. § 4.16(c) are granted, subject 
to law regulations pertaining to the payment of monetary 
benefits.

The appeal as to the issue of incompetency is dismissed.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




